DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This office action is in response to amendments filed 01/21/2021. As per applicants request, claims 1, 7-8, 14-16, 18, and 20-21 have been amendment. No new claims have been added and no claims have been canceled. Claims 1-21 remain pending.

Response to Arguments
Applicant's arguments filed 01/29/2021 with respect to the 35 U.S.C. 103 rejection of claims 1-21 have been fully considered but they are not persuasive. 
Applicant argues the following on page 13 of remarks, “Applicant respectfully submits that none of the cited references, whether taken alone or in any combination, teach or suggest at least the aforementioned claim recitations.
Solely to expedite prosecution, as seen above, claim 1 has been amended to recite that the at least one of the one or more content items is selected based on user tensor data related to the user. Applicant respectfully submits that the cited references fail to teach or suggest this feature. For instance, Karatzoglou indicates that recommendations displayed to a user are generated based on modeling that uses tensor factorization, where the same tensor used for tensor factorization includes indications of user preferences. See Karatzoglou, fflf 31-33. However, claim 1 recites that the one or more content items are predicted based on at least one bound for a tensor factorization model, and, from the predicted content item(s), at least one is selected based on user tensor data related to the user.”

Examiners response,
	The examiner respectfully disagrees. Karatzoglou teaches recommending one or more content items to the user, where the content items are selected based on user tensor data related to the user. Paragraphs 30-35 discloses that recommendations are made using user-item-context information that is modelled using tensor factorization. The tensors used for the tensor factorization represent implicit feedback data that includes a click on the item, mouse movements, browsing history, usage history, etc…(as the tensor data related to the user.) Therefore the one or more content items are selected for recommendations directly based on user tensor data related to the user. The rejection is maintained.


Applicant's arguments filed 01/29/2021 with respect to the 35 U.S.C. 103 rejection of the dependent claims have been fully considered and are unpersuasive as they rely upon the allowability of the independent claims. 


Applicant's arguments filed 01/29/2021 with respect to the 35 U.S.C. 112(b) rejections of claims 1-21 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections have been withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 7-10, 12, 14-17, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karatzoglou (US 2014/0180760 A1), in view of Natarajan et al. (US 8,818,919 B2), herein referred to as Natarajan, in view of Takeuchi et al. “Non-negative Multiple Tensor Factorization”, herein referred to as Takeuchi.


Regarding Claim 1,
Karatzoglou teaches a method… the method comprising:
receiving a request for recommending content items to the user;([0011]; System gathers the user feedback information to make a recommendation given the context of the request. (Examiner interprets this as receiving a request to recommend content items to the user))
obtaining tensor data related to a plurality of users and a plurality of content items based on the request; ([0034] – [0035], describes selecting implicit feedback data (as the obtaining tensor data), where the tensor used has three dimensions corresponding to user, item, and at least one context variable. (as the related to a plurality of users and a plurality of content items. See the 3 dimensional tensor model in figure 1)
decomposing the tensor data into a plurality of sub-tensors…;([0051], “The Candecomp-Parafac (CP) model, is a tensor decomposition model where e.g. an 3-dimensional tensor Y is decomposed into three matrices…”teaches decomposing the tensor data into a plurality of sub-tensors (the three matrices are the plurality of sub-tensors). Figure 1 shows the three matrices and the 3-Dimensional tensor.)
predicting one or more content items interesting to the user...([0061], “…a prediction can be computed using the CP decomposition model… A higher score would reflect a high confidence that a user might like an item under the given context”) 
…and recommending, to the user as a response to the request,([0011], discloses that recommendations are made in response to a request.) at least one of the one or more content items.([0030], “displaying the recommendations to a user wherein said tensor used for tensor factorization (TF) represents indirect indications of a user's preferences for an item, this meaning implicit feedback data.” teaches recommending an item to a user) selected based on user tensor data related to the user.([0030] – [0034] discloses that recommendations are made by using user-item-context information modelled using tensor factorization. It further discloses that the tensors used for tensor factorization represent indirect indications of a user’s preferences for an item (i.e. implicit feedback data.). [0035] discloses that the implicit feedback data comprises a click on the item, mouse movements, browsing history, usage history, etc… (as the tensor data related to the user.). Therefore the selected one or more content items for recommendations are directly based on user tensor data related to the user.

	Karatzoglou does not teach, but Natarajan teaches, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for recommending content items to a user,…(Col 20, Lines 45-60, contains details of a machine having a communication platform, processor, and a storage) 
decomposing the tensor data into a plurality of sub-tensors based on a prior probability distribution;(Figure. 3, Col 8, lines 1-10, the mean tensor (as the tensor data) has a CP decomposition in terms of matrices U, V, and T. Furthermore the decomposition is based on a prior probability distribution as the formula, 
    PNG
    media_image1.png
    43
    200
    media_image1.png
    Greyscale
includes variables that are the mean and variance of the Gaussian distribution. Also see Col 12, lines 50-67, where it states the BPTF model maintains prior distributions over the matrices U, V, and T.)
determining at least one bound for a tensor factorization model (Col 9, Lines 15-65, formula 1 is used to determine the lower bound for the tensor factorization model. Also see Col 11, lines 20-50) that is generated based on the prior probability distribution,… (Col 12, lines 50-67, states the BPTF model maintains prior distributions over the matrices U, V, and T.)...and wherein the tensor factorization model is jointly trained based on the balanced combination of …[data] elements; (Fig. 7A-D, Col 17, Lines 55-67 and Col 18, lines 1-5 , discloses root mean square error (RMSE) obtained as training results from using different partitions of data (i.e. 90% of data for testing, and 10% data for training and vice versa) which means that the tensor factorization model must have been trained using the data in order to have the corresponding training results in the figures. It is further disclosed that the data sets can contain additional incorporated auxiliary data elements. Therefore, the tensor factorization model is considered to be jointly trained (i.e. trained on a dataset with additional incorporated auxiliary data elements) based on the balanced combination of … [data] elements (a dataset with additional incorporated auxiliary data elements is considered to be a balanced dataset wherein the balance is between the existing data elements and additional incorporated auxiliary data elements.))
	predicting… based on the at least one bound and the plurality of sub-tensors;(Col 18, lines 43-67,”Given the sales data set describe above, the method steps of the PPTF or BPTF algorithms as described previously…can be directly implemented …the method is used to either predict or impute the missing data values in this data set.” Teaches making a prediction using the BPTF model and therefore the prediction is based on the at least one bound (see Col 9, lines 15-65, formula 1 for the bound) and a plurality of sub-tensors. (see Col 8, lines 1-10 for the sub-tensors)
	Karatzoglou and Natarajan are analogous art as they are both methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensor factorization model, as taught by Natarajan, to the recommendation method of Karatzoglou. One of ordinary skill in the art would have been motivated to make the combination in order to provide accurate multiple imputations of missing data elements in data sets. (Natarajan, Col 5, lines 60-65)
	Karatzoglou/Natarajan does not teach, but Takeuchi teaches the balanced combination of the zero and non-zero elements…[used for training]… (Takeuchi discloses the balanced combination of zero and non-zero elements used as a training data set on page 1202, left column, section B. Takeuchi teaches that the target tensor Y is a training set in Table 2 that contains different percentages of sparseness that are 90%, 99%, 99.9%, etc.  Therefore Takeuchi teaches a dataset used for training a tensor factorization model where the dataset is a balanced combination of zero and non-zero elements) and wherein a balanced combination of zero and non-zero elements is selected for the tensor factorization model to prevent learning bias. (Page 1202, Section 5B, discloses setting sparseness of tensors in a tensor factorization model (i.e. 90% of all the tensor elements have zero values). It further states that sparseness was set with multiple cases such as 99%, 99.9%, and 99.99%. (Examiner interprets the selecting of sparseness of tensors (i.e. % of all tensors elements to be zero values) as selecting a balanced combination of zero and on-zero elements in a tensor factorization model. Additionally the limitation of “to prevent learning bias” is not given any patentable weight as it a merely an intended result of a process step positively recited (see MPEP 2111.04, Section 1). Furthermore, even if weight was given, the limitation would still be taught as learning bias is not defined in the specification. Therefore, under the broadest reasonable interpretation of the claim limitation, the limitation of preventing learning bias can be interpreted as just yielding better results. (which Takeuchi still teaches as table 1 and section 5 discloses that performance decreases as sparseness increases.) 
	Further, the described combination of Karatzoglou/Natarajan and Takeuchi, where the model is jointly trained based on a balanced combination of additional incorporated auxiliary data as disclosed in Karatzoglou/Natarajan and contains a balanced combination of zero and non-zero elements as one of the training sets, as taught by Takeuchi, teaches wherein the model is jointly trained based on the balanced combination of the zero and non-zero elements.
	Karatzoglou, Natarajan, and Takeuchi are analogous art as they are all methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the training datasets containing balanced combination of the zero and non-zero elements, as taught by Takeuchi, to the recommendation method and tensor factorization model that is jointly trained based on a balanced combination of elements, as taught by Karatzoglou/Natarajan. One of ordinary skill in the art would have been motivated to make the combination in order to achieve better performance results (Takeuchi, Section 5, Page 1202)

Regarding Claim 2,
Karatzoglou/Natarajan/ Takeuchi teaches the method of claim 1. (and thus the rejection of claim 1 is incorporated)
Natarajan further teaches generating the tensor factorization model based on a nonlinear function(Col 12, lines 35-67, the formula 
    PNG
    media_image2.png
    47
    285
    media_image2.png
    Greyscale
, that is used in the BPTF model is a nonlinear function,) wherein the nonlinear function is estimated by assigning a Gaussian process as the prior probability distribution over the nonlinear function. (Col 12, lines 35-67, the precision for the Gaussian distribution (as the prior probability distribution over the nonlinear function) is 
    PNG
    media_image3.png
    19
    27
    media_image3.png
    Greyscale
, which is used in the formula 
    PNG
    media_image2.png
    47
    285
    media_image2.png
    Greyscale
. 
Karatzoglou, Natarajan, and Takeuchi are analogous art as they are all methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nonlinear function, as further taught by Natarajan, to the recommendation method using tensor factorization models, as taught by of Karatzoglou/Natarajan/ Takeuchi. One of ordinary skill in the art would have been motivated to make the combination in order to provide accurate multiple imputations of missing data elements in data sets. (Natarajan, Col 5, lines 60-65)

Regarding Claim 3,
Karatzoglou/Natarajan/Takeuchi teaches the method of claim 2. (and thus the rejection of claim 2 is incorporated)
 	Natarajan further teaches wherein generating the tensor factorization model comprises: generating latent factors based on a multi-mode tensor; (Col 12, Lines 35-65, “with .mu. representing a mean and .LAMBDA. representing a precision matrix for the gaussian distribution to generate the latent factors u.sub.i 280, v.sub.j 282 and t.sub.k 284)” teaches generating latent factors based on a multi-mode tensor.(the tensor in figure 6A is considered to be multi-mode because it has time, products, and stores.
constructing an input, for each entry of the multi-mode tensor, by concatenating latent factors corresponding to the entry from all modes of the multi-mode tensor;(Col 12, lines 35-67, the formula, 
    PNG
    media_image4.png
    48
    152
    media_image4.png
    Greyscale
, teaches constructing an input as 
    PNG
    media_image5.png
    18
    29
    media_image5.png
    Greyscale
 is defined to be an entry in Col 12, lines 30-33. Furthermore latent factors are concatenating as they are all used in the formula to construct the entry input.)
determining the nonlinear function by assigning the Gaussian process as the prior probability distribution over the nonlinear function;(Col 12, Lines 35-67, the nonlinear function (
    PNG
    media_image2.png
    47
    285
    media_image2.png
    Greyscale
) is assigned the Gaussian process as the prior probability distribution over the nonlinear function (
    PNG
    media_image6.png
    21
    27
    media_image6.png
    Greyscale
 is the precision for the Gaussian distribution and used in the formula above.)
determining a multivariate Gaussian distribution of function values calculated based on the nonlinear function and the multi-mode tensor; and (Col 12, Lines 35-67, “As a Bayesian model, BPTF maintains prior distributions over U,V,T,.alpha.. In particular, BPTF model assumes multivariate normal priors over u.sub.i, v.sub.j, and t.sub.k” teaches multivariate normal priors (as the multivariate Gaussian distribution of function values) calculated based on the nonlinear function and the multi-mode tensor.)
generating the tensor factorization model based on the multivariate Gaussian distribution. (Col 12, Lines 35-67, “As a Bayesian model, BPTF maintains prior distributions over U,V,T,.alpha.. In particular, BPTF model assumes multivariate normal priors over u.sub.i, v.sub.j, and t.sub.k” Since the Bayesian model (as the tensor factorization model) maintains the multivariate priors (as the multivariate Gaussian distributions), it must have been generated based on the distributions as well. Further see Fig. 5A which illustrates the BPTF model.)
Karatzoglou, Natarajan and Takeuchi are analogous art as they are all methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensor factorization model calculations, as further taught by Natarajan, to the recommendation method using tensor factorization models, as taught by of Karatzoglou/Natarajan/Takeuchi. One of ordinary skill in the art would have been motivated to make the combination in order to provide accurate multiple imputations of missing data elements in data sets. (Natarajan, Col 5, lines 60-65)
Regarding Claim 5,

Karatzoglou/Natarajan/Takeuchi teaches the method of claim 1. (and thus the rejection of claim 1 is incorporated)
	Natarajan further teaches wherein the at least one bound includes a variational evidence lower bound that has a closed-form expression. (Col 9. Lines 1-67, and Col 11, lines 20-27, the cited sections describe using variational EM algorithms (such as Jensen’s inequality) to determine a lower bound. (as the variational evidence lower bound) Furthermore, this bound has a closed-form expression as shown in the formulas in Col. 9 used to calculate the lower bound.
Karatzoglou, Natarajan, and Takeuchi are analogous art as they are all methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the variational lower bound, as further taught by Natarajan, to the recommendation method using tensor factorization models, as taught by of Karatzoglou/Natarajan/ Takeuchi. One of ordinary skill in the art would have been motivated to make the combination in order to provide accurate multiple imputations of missing data elements in data sets. (Natarajan, Col 5, lines 60-65)
Regarding Claim 7,
Karatzoglou/Natarajan/Takeuchi teaches the method of claim 5. (and thus the rejection of claim 5 is incorporated) 
Natarajan further teaches generating, based on the variational evidence lower bound, a tighter bound than the tractable variational evidence lower bound for the tensor factorization model,(Col 10, lines 19-45, “In the variational E-step 102, the best lower bound function is found by maximizing L(.THETA.,.THETA.'') w.r.t. .THETA.'.” teaches generating a tighter bound  than the variational lower bound (the “best” lower bound function is generated by maximizing the 
    PNG
    media_image7.png
    18
    103
    media_image7.png
    Greyscale
, which is the variational lower bound.)wherein the one or more content items are predicted based on the tighter bound and the plurality of sub-tensors.(Col 18, lines 43-67, ” the method steps of the PPTF or BPTF algorithms as described previously for multiple imputation, can be directly implemented…In one embodiment, the method is used to either predict or impute the missing data values in this data set.” Teaches using the previously mentioned algorithms and steps (which includes the best lower bound as explained above) to predict one or more items (the missing data vaues))
	Karatzoglou, Natarajan, and Takeuchi are analogous art as they are both methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the variational lower bound, as further taught by Natarajan, to the recommendation method using tensor factorization models, as taught by of Karatzoglou/Natarajan/Takeuchi. One of ordinary skill in the art would have been motivated to make the combination in order to provide accurate multiple imputations of missing data elements in data sets. (Natarajan, Col 5, lines 60-65)
Regarding Claim 8,

 	Karatzoglou teaches a system… comprising: 
	a recommendation request analyzer configured for receiving a request for recommending content items to the user; ([0011]; System gathers the user feedback information to make a recommendation given the context of the request. (Examiner interprets this as receiving a request to recommend content items to the user))
	a user tensor data retriever configured for obtaining tensor data related to a plurality of users and a plurality of content items based on the request; ([0034] – [0035], describes selecting implicit feedback data (as the obtaining tensor data), where the tensor used has three dimensions corresponding to user, item, and at least one context variable. (as the related to a plurality of users and a plurality of content items. See the 3 dimensional tensor model in figure 1)
	…a distributed inference engine configured for decomposing the tensor data into a plurality of sub-tensors([0051], “The Candecomp-Parafac (CP) model, is a tensor decomposition model where e.g. an 3-dimensional tensor Y is decomposed into three matrices…”teaches decomposing the tensor data into a plurality of sub-tensors (the three matrices are the plurality of sub-tensors). Figure 1 shows the three matrices and the 3-Dimensional tensor.)… and predicting one or more content items interesting to the user ([0061], “…a prediction can be computed using the CP decomposition model… A higher score would reflect a high confidence that a user might like an item under the given context”)…and recommending, to the user as a response to the request,([0011], discloses that recommendations are made in response to a request.) at least one of the one or more content items.([0030], “displaying the recommendations to a user wherein said tensor used for tensor factorization (TF) represents indirect indications of a user's preferences for an item, this meaning implicit feedback data.” teaches recommending an item to a user) selected based on user tensor data related to the user.([0030] – [0034] discloses that recommendations are made by using user-item-context information modelled using tensor factorization. It further discloses that the tensors used for tensor factorization represent indirect indications of a user’s preferences for an item (i.e. implicit feedback data.). [0035] discloses that the implicit feedback data comprises a click on the item, mouse movements, browsing history, usage history, etc… (as the tensor data related to the user). Therefore the selected one or more content items for recommendations are directly based on user tensor data related to the user.

	Karatzoglou does not teach, but Natarajan teaches …having at least one processor, storage, and a communication platform connected to a network for recommending content items to a user…(Col 20, Lines 45-60, contains details of a machine having a communication platform, processor, and a storage) 

a model bound generator configured for determining at least one bound for a tensor factorization model (Col 9, Lines 15-65, formula 1 is used to determine the lower bound for the tensor factorization model. Also see Col 11, lines 20-50) that is generated based on a prior probability distribution; (Col 12, lines 50-67, states the BPTF model maintains prior distributions over the matrices U, V, and T.) ...and wherein the tensor factorization model is jointly trained based on the balanced combination of …[data] elements; (Fig. 7A-D, Col 17, Lines 55-67 and Col 18, lines 1-5 , discloses root mean square error (RMSE) obtained as training results from using different partitions of data (i.e. 90% of data for testing, and 10% data for training and vice versa) which means that the tensor factorization model must have been trained using the data in order to have the corresponding training results in the figures. It is further disclosed that the data sets can contain additional incorporated auxiliary data elements. Therefore, the tensor factorization model is considered to be jointly trained (i.e. trained on a dataset with additional incorporated auxiliary data elements) based on the balanced combination of … [data] elements (a dataset with additional incorporated auxiliary data elements is considered to be a balanced dataset wherein the balance is between the existing data elements and additional incorporated auxiliary data elements.))

a distributed inference engine configured for decomposing the tensor data into a plurality of sub-tensors based on the prior probability distribution ;(Figure. 3, Col 8, lines 1-10, the mean tensor (as the tensor data) has a CP decomposition in terms of matrices U, V, and T. Furthermore the decomposition is based on a prior probability distribution as the formula, 
    PNG
    media_image1.png
    43
    200
    media_image1.png
    Greyscale
includes variables that are the mean and variance of the Gaussian distribution. Also see Col 12, lines 50-67, where it states the BPTF model maintains prior distributions over the matrices U, V, and T.)
and predicting… based on the at least one bound and the plurality of sub-tensors; (Col 18, lines 43-67,”Given the sales data set describe above, the method steps of the PPTF or BPTF algorithms as described previously…can be directly implemented …the method is used to either predict or impute the missing data values in this data set.” Teaches making a prediction using the BPTF model and therefore the prediction is based on the at least one bound (see Col 9, lines 15-65, formula 1 for the bound) and a plurality of sub-tensors. (see Col 8, lines 1-10 for the sub-tensors)
	Karatzoglou and Natarajan are analogous art as they are both methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensor factorization model, as taught by Natarajan, to the recommendation method of Karatzoglou. One of ordinary skill in the art would have been motivated to make the combination in order to provide accurate multiple imputations of missing data elements in data sets. (Natarajan, Col 5, lines 60-65)
	Karatzoglou/Natarajan does not teach, but Takeuchi teaches the balanced combination of the zero and non-zero elements…[used for training]… (Takeuchi discloses the balanced combination of zero and non-zero elements used as a training data set on page 1202, left column, section B. Takeuchi teaches that the target tensor Y is a training set in Table 2 that contains different percentages of sparseness that are 90%, 99%, 99.9%, etc.  Therefore Takeuchi teaches a dataset used for training a tensor factorization model where the dataset is a balanced combination of zero and non-zero elements) and wherein a balanced combination of zero and non-zero elements is selected for the tensor factorization model to prevent learning bias; (Page 1202, Section 5B, discloses setting sparseness of tensors in a tensor factorization model (i.e. 90% of all the tensor elements have zero values). It further states that sparseness was set with multiple cases such as 99%, 99.9%, and 99.99%. (Examiner interprets the selecting of sparseness of tensors (i.e. % of all tensors elements to be zero values) as selecting a balanced combination of zero and on-zero elements in a tensor factorization model. Additionally the limitation of “to prevent learning bias” is not given any patentable weight as it a merely an intended result of a process step positively recited (see MPEP 2111.04, Section 1). Furthermore, even if weight was given, the limitation would still be taught as learning bias is not defined in the specification. Therefore, under the broadest reasonable interpretation of the claim limitation, the limitation of preventing learning bias can be interpreted as just yielding better results. (which Takeuchi still teaches as table 1 and section 5 discloses that performance decreases as sparseness increases.) 
	Further, the described combination of Karatzoglou/Natarajan and Takeuchi, where the model is jointly trained based on a balanced combination of additional incorporated auxiliary data as disclosed in Karatzoglou/Natarajan, and contains a balanced combination of zero and non-zero elements as one of the training sets, as taught by Takeuchi, teaches wherein the model is jointly trained based on the balanced combination of the zero and non-zero elements.
	Karatzoglou, Natarajan, and Takeuchi are analogous art as they are all methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the training datasets containing balanced combination of the zero and non-zero elements, as taught by Takeuchi, to the recommendation method and tensor factorization model that is jointly trained based on a balanced combination of elements, as taught by Karatzoglou/Natarajan. One of ordinary skill in the art would have been motivated to make the combination in order to achieve better performance results (Takeuchi, Section 5, Page 1202)



Regarding Claim 9,
	Claim 9 is substantially similar to claim 2 and is therefore rejected under the same rationale as claim 2. Claim 9 is the system claim that corresponds to the method of claim 2.
Regarding Claim 10,
	Claim 10 is substantially similar to claim 3 and is therefore rejected under the same rationale as claim 3. Claim 10 is the system claim that corresponds to the method of claim 3.
Regarding Claim 12,
	Claim 12 is substantially similar to claim 5 and is therefore rejected under the same rationale as claim 5. Claim 12 is the system claim that corresponds to the method of claim 5.



Regarding Claim 14,
	Claim 14 is substantially similar to claim 7 and is therefore rejected under the same rationale as claim 7. Claim 14 is the system claim that corresponds to the method of claim 7.

Regarding Claim 15,
	Karatzoglou teaches…receiving a request for recommending content items to the user; ([0011]; System gathers the user feedback information to make a recommendation given the context of the request. (Examiner interprets this as receiving a request to recommend content items to the user))
	 obtaining tensor data related to a plurality of users and a plurality of content items based on the request; ([0034] – [0035], describes selecting implicit feedback data (as the obtaining tensor data), where the tensor used has three dimensions corresponding to user, item, and at least one context variable. (as the related to a plurality of users and a plurality of content items. See the 3 dimensional tensor model in figure 1)
	decomposing the tensor data into a plurality of sub-tensors… ([0051], “The Candecomp-Parafac (CP) model, is a tensor decomposition model where e.g. an 3-dimensional tensor Y is decomposed into three matrices…”teaches decomposing the tensor data into a plurality of sub-tensors (the three matrices are the plurality of sub-tensors). Figure 1 shows the three matrices and the 3-Dimensional tensor.)
	 
	predicting one or more content items interesting to the user...([0061], “…a prediction can be computed using the CP decomposition model… A higher score would reflect a high confidence that a user might like an item under the given context”)
	and recommending, to the user as a response to the request,([0011], discloses that recommendations are made in response to a request.) at least one of the one or more content items.([0030], “displaying the recommendations to a user wherein said tensor used for tensor factorization (TF) represents indirect indications of a user's preferences for an item, this meaning implicit feedback data.” teaches recommending an item to a user) selected based on user tensor data related to the user.([0030] – [0034] discloses that recommendations are made by using user-item-context information modelled using tensor factorization. It further discloses that the tensors used for tensor factorization represent indirect indications of a user’s preferences for an item (i.e. implicit feedback data.). [0035] discloses that the implicit feedback data comprises a click on the item, mouse movements, browsing history, usage history, etc… (as the tensor data related to the user.). Therefore the selected one or more content items for recommendations are directly based on user tensor data related to the user.


	Karatzoglou does not teach, but Natarajan teaches a non-transitory machine-readable medium having information recorded thereon for recommending content items to a user, wherein the information, when read by the machine, causes the machine to perform operations comprising: ,…(Col 20, Lines 45-60, contains details of a computer readable storage medium)

	decomposing the tensor data into a plurality of sub-tensors based on a prior probability distribution; (Figure. 3, Col 8, lines 1-10, the mean tensor (as the tensor data) has a CP decomposition in terms of matrices U, V, and T. Furthermore the decomposition is based on a prior probability distribution as the formula, 
    PNG
    media_image1.png
    43
    200
    media_image1.png
    Greyscale
includes variables that are the mean and variance of the Gaussian distribution. Also see Col 12, lines 50-67, where it states the BPTF model maintains prior distributions over the matrices U, V, and T.)
determining at least one bound for a tensor factorization model(Col 9, Lines 15-65, formula 1 is used to determine the lower bound for the tensor factorization model. Also see Col 11, lines 20-50) that is generated based on the prior probability distribution; (Col 12, lines 50-67, states the BPTF model maintains prior distributions over the matrices U, V, and T.) ...and wherein the tensor factorization model is jointly trained based on the balanced combination of …[data] elements; (Fig. 7A-D, Col 17, Lines 55-67 and Col 18, lines 1-5 , discloses root mean square error (RMSE) obtained as training results from using different partitions of data (i.e. 90% of data for testing, and 10% data for training and vice versa) which means that the tensor factorization model must have been trained using the data in order to have the corresponding training results in the figures. It is further disclosed that the data sets can contain additional incorporated auxiliary data elements. Therefore, the tensor factorization model is considered to be jointly trained (i.e. trained on a dataset with additional incorporated auxiliary data elements) based on the balanced combination of … [data] elements (a dataset with additional incorporated auxiliary data elements is considered to be a balanced dataset wherein the balance is between the existing data elements and additional incorporated auxiliary data elements.))

	predicting… based on the at least one bound and the plurality of sub-tensors; (Col 18, lines 43-67,”Given the sales data set describe above, the method steps of the PPTF or BPTF algorithms as described previously…can be directly implemented …the method is used to either predict or impute the missing data values in this data set.” Teaches making a prediction using the BPTF model and therefore the prediction is based on the at least one bound (see Col 9, lines 15-65, formula 1 for the bound) and a plurality of sub-tensors. (see Col 8, lines 1-10 for the sub-tensors)
	Karatzoglou and Natarajan are analogous art as they are both methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensor factorization model, as taught by Natarajan, to the recommendation method of Karatzoglou. One of ordinary skill in the art would have been motivated to make the combination in order to provide accurate multiple imputations of missing data elements in data sets. (Natarajan, Col 5, lines 60-65)
	Karatzoglou/Natarajan does not teach, but Takeuchi teaches the balanced combination of the zero and non-zero elements…[used for training]… (Takeuchi discloses the balanced combination of zero and non-zero elements used as a training data set on page 1202, left column, section B. Takeuchi teaches that the target tensor Y is a training set in Table 2 that contains different percentages of sparseness that are 90%, 99%, 99.9%, etc.  Therefore Takeuchi teaches a dataset used for training a tensor factorization model where the dataset is a balanced combination of zero and non-zero elements) wherein a balanced combination of zero and non-zero elements is selected for the tensor factorization model to prevent learning bias; (Page 1202, Section 5B, discloses setting sparseness of tensors in a tensor factorization model (i.e. 90% of all the tensor elements have zero values). It further states that sparseness was set with multiple cases such as 99%, 99.9%, and 99.99%. (Examiner interprets the selecting of sparseness of tensors (i.e. % of all tensors elements to be zero values) as selecting a balanced combination of zero and on-zero elements in a tensor factorization model. Additionally the limitation of “to prevent learning bias” is not given any patentable weight as it a merely an intended result of a process step positively recited (see MPEP 2111.04, Section 1). Furthermore, even if weight was given, the limitation would still be taught as learning bias is not defined in the specification. Therefore, under the broadest reasonable interpretation of the claim limitation, the limitation of preventing learning bias can be interpreted as just yielding better results. (which Takeuchi still teaches as table 1 and section 5 discloses that performance decreases as sparseness increases.) 
	Further, the described combination of Karatzoglou/Natarajan and Takeuchi, where the model is jointly trained based on a balanced combination of additional incorporated auxiliary data, as disclosed in Karatzoglou/Natarajan, and contains a balanced combination of zero and non-zero elements as one of the training sets, as taught by Takeuchi, teaches wherein the model is jointly trained based on the balanced combination of the zero and non-zero elements.
	Karatzoglou, Natarajan, and Takeuchi are analogous art as they are all methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the training datasets containing balanced combination of the zero and non-zero elements, as taught by Takeuchi, to the recommendation method and tensor factorization model that is jointly trained based on a balanced combination of elements, as taught by Karatzoglou/Natarajan. One of ordinary skill in the art would have been motivated to make the combination in order to achieve better performance results (Takeuchi, Section 5, Page 1202)

Regarding Claim 16,
	Claim 16 is substantially similar to claim 2 and is therefore rejected under the same rationale as claim 2. Claim 16 is the medium claim that corresponds to the method of claim 2.
Regarding Claim 17,
	Claim 17 is substantially similar to claim 3 and is therefore rejected under the same rationale as claim 3. Claim 17 is the medium claim that corresponds to the method of claim 3.
Regarding Claim 19,
	Claim 19 is substantially similar to claim 5 and is therefore rejected under the same rationale as claim 5. Claim 19 is the medium claim that corresponds to the method of claim 5.
Regarding Claim 21,
	Claim 21 is substantially similar to claim 7 and is therefore rejected under the same rationale as claim 7. Claim 21 is the medium claim that corresponds to the method of claim 7.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karatzoglou (US 2014/0180760 A1), in view of Natarajan et al. (US 8,818,919 B2), herein referred to as Natarajan, in view of Takeuchi et al. “Non-negative Multiple Tensor Factorization”, herein referred to as Takeuchi, in view of Zhe et al. (“DinTucker: scaling up Gaussian process models on multidimensional arrays with billions of elements”, herein referred to as Zhe.

Regarding Claim 4,
Karatzoglou/Natarajan/Takeuchi teaches the method of claim 3. (and thus the rejection of claim 3 is incorporated). Karatzoglou/Natarajan/Takeuchi teaches balanced entries comprise the balanced combination of zero and non-zero elements (See Takeuchi section 5B, data sets are sampled from the probabilistic models (as the balanced entries) that comprise the balanced combination of zero and non-zero elements where sparsity is set (i.e. sparsity is set to 90%, 99%, 99.9%, 99.99%). See the rejection of claim 1 for additional/ details.)
 Natarajan further teaches wherein generating the tensor factorization model further comprises: obtaining domain knowledge about meaningful entries of the multi-mode tensor; selecting balanced entries based on the domain knowledge; (Col 17, Lines 55-67 and Col 18, lines 1-5, “Furthermore, additional detailed information on the various individual attributes for the products in the sales data set can be obtained from a product master-data file, which contains information such as brand, packaging and product type. Finally, since the product category under study corresponds to an example "processed-food" category, additional data on the health-benefits, nutritional composition and product quality can also be ascertained from the product label information in public-domain databases. These auxiliary data elements can be incorporated into the method steps described according to the various embodiments herein, for instance, to identify sets of products that are similar to the products that are of particular interest; the retail sales data elements for these additional products can be included in the enhanced data set for carrying out the multiple imputation of the missing data elements, specifically enhancing the results of this multiple imputation for the products that are of particular interest.” Teaches obtaining domain knowledge about entries of the multi-mode tensor (additional data on health benefits, nutritional composition and product quality are obtained from the public-domain database), and selecting balanced entries based on the domain knowledge (the auxiliary data elements are incorporated into the method steps described and therefor selected.)
Karatzoglou, Natarajan, and Takeuchi are analogous art as they are all methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the domain knowledge about entries of the tensor, as further taught by Natarajan, to the recommendation method using tensor factorization models, as taught by of Karatzoglou/Natarajan/ Takeuchi. One of ordinary skill in the art would have been motivated to make the combination in order to specifically enhance the results from the multiple imputations or products that are of particular interest. (Natarajan, Col 17, Lines 55-67 and Col 18, lines 1-5,)
Karatzoglou/Natarajan/ Takeuchi does not teach, but Zhe teaches …and sampling observed entries of the multi-mode tensor based on a noise model to generate observed data. (Page 4, section 2.2, “Then, given M, the observed tensor Y is sampled from a noisy model p(Y|M)” teaches sampling observed entries based on a noise model to generate observed tensor data Y)
Karatzoglou, Natarajan, Takeuchi and Zhe are analogous art as they are all methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sampling of observed entries based on a noise model, as taught by Zhe, to the recommendation method using tensor factorization models, as taught by of Karatzoglou/Natarajan/ Takeuchi. One of ordinary skill in the art would have been motivated to make the combination in order to capture nonlinear relationship between latent factors. (Zhe, Page 4, section 2.2)
Regarding Claim 11,
	Claim 11 is substantially similar to claim 4 and is therefore rejected under the same rationale as claim 4. Claim 11 is the system claim that corresponds to the method of claim 4.
Regarding Claim 18,
	Claim 18 is substantially similar to claim 4 and is therefore rejected under the same rationale as claim 4. Claim 18 is the medium claim that corresponds to the method of claim 4.

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karatzoglou (US 2014/0180760 A1), in view of Natarajan et al. (US 8,818,919 B2), herein referred to as Natarajan, in view of Takeuchi et al. “Non-negative Multiple Tensor Factorization”, herein referred to as Takeuchi, in view of Titsias, “Variational Learning of Inducing Variables In Sparse Gaussian Processes”.


Regarding Claim 6,
	Karatzoglou/Natarajan/ Takeuchi teaches the method of claim 5. (and thus the rejection of claim 5 is incorporated) 
	Natarajan further teaches obtaining latent tensor entries (Col 12, lines 45-50, “In particular, the entries of the tensor are assumed to be independently generated “teaches the latent tensor entries) and latent targets; (Col. 16, lines 5-20, missing samples as the latent targets)
augmenting the tensor factorization model with a conditional Gaussian distribution of the latent tensor entries and the latent targets, (Col 14-15, the formulas 18-21 show the conditional distribution for the matrices being calculated.(examiner interprets this as augmenting the tensor factorization model because the model uses the matrices (see Col 12, lines 36-67)
…and generating the variational evidence lower bound for the tensor factorization model based on the conditional Gaussian distribution.(Col 14-15, see formulas 19-21 which calculate conditional distributions for matrices U, V, T . These probabilities are used in the variational lower bound formula 1, in Col 9.)

Karatzoglou, Natarajan, and Takeuchi are analogous art as they are all methods that include tensor factorization models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the conditional distribution, as further taught by Natarajan, to the recommendation method using tensor factorization models, as taught by of Karatzoglou/Natarajan/ Takeuchi. One of ordinary skill in the art would have been motivated to make the combination in order to provide accurate multiple imputations of missing data elements in data sets. (Natarajan, Col 5, lines 60-65)
	Karatzoglou/Natarajan/ Takeuchi does not teach, but Titsias teaches, generating a plurality of inducing points;(Page 567, Section 1, “These methods construct an approximation based on a small set of m support or inducing variables” teaches inducing variables (as the plurality of inducing points),
	augmenting…the model… based on the plurality of inducing points. (Page 567, section 1, “In this paper we introduce a variational method that jointly selects the inducing inputs and the hyperparameters by maximizing a lower bound to the exact marginal likelihood. The important difference between this formulation and previous methods is that here the inducing inputs are defined to be variational parameters which are selected by minimizing the KullbackLeibler (KL) divergence between a variational GP and the true posterior GP. This allows i) to avoid overfitting and ii) to rigorously approximate the exact GP model by minimizing a distance between the sparse model and the exact one.” Teaches augmenting the model based on the inducing variables.)
Karatzoglou, Natarajan, Takeuchi and Titsias are analogous art as they are all methods that perform calculations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inducing variables, as taught by Titsias, to the recommendation method using tensor factorization models, as taught by of Karatzoglou/Natarajan/ Takeuchi. One of ordinary skill in the art would have been motivated to make the combination in order to avoid overfitting and rigorously approximate the model. (Titsias, page 567, Section 1)

Regarding Claim 13,
	Claim 13 is substantially similar to claim 6 and is therefore rejected under the same rationale as claim 6. Claim 13 is the system claim that corresponds to the method of claim 6.
Regarding Claim 20,
	Claim 20 is substantially similar to claim 6 and is therefore rejected under the same rationale as claim 6. Claim 20 is the medium claim that corresponds to the method of claim 6.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5019.  The examiner can normally be reached on M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.D./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122